CLD-145                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-2585
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                                JOHN D. GLENN, JR.,
                                             Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                      (D.C. Crim. Action No. 2:15-cr-00099-001)
                       District Judge: Honorable Joel H. Slomsky
                      ____________________________________

                  Submitted on Appellee’s Motion for Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                      May 5, 2022

               Before: AMBRO, SHWARTZ and BIBAS, Circuit Judges

                              (Opinion filed: May 13, 2022)
                                       _________

                                        OPINION *
                                        _________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       John Glenn, Jr., appeals pro se from an order of the United States District Court

for the Eastern District of Pennsylvania denying his motions for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A). The Government has filed a motion for summary

affirmance. For the following reasons, we will grant the motion and summarily affirm

the District Court’s order.

       Glenn is currently serving a term of 168 months of imprisonment following his

conviction for bank fraud offenses. See United States v. Glenn, 846 F. App’x 110, 112

(3d Cir. 2021) (not precedential) (affirming denial of motion for a new trial). In March

and April 2021, Glenn filed pro se motions for compassionate release pursuant to

§ 3582(c)(1)(A)(i), based on his fear of exposure to COVID-19 in prison. (ECF 325,

326, 330.) The Government opposed the motions. (ECF 331.) The District Court denied

Glenn’s motions, holding that, even if Glenn’s diabetes presented an extraordinary and

compelling reason for release, the factors under 18 U.S.C. § 3553(a) did not support

relief. (ECF 339 & 340.) Glenn appealed. (ECF 341.) The Government has filed a

motion for summary affirmance, (Doc. 15), which Glenn opposes. (Doc. 16.)

       We have jurisdiction under 28 U.S.C. § 1291. We review the District Court’s

order for abuse of discretion. See United States v. Andrews, 12 F.4th 255, 259 (3d Cir.

2021). “[W]e will not disturb the District Court’s decision unless there is a definite and

firm conviction that it committed a clear error of judgment in the conclusion it reached.”

United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020) (quotation marks and



                                             2
citation omitted). We may summarily affirm if the appeal presents no substantial

question. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

       A district court may grant compassionate release if it finds that (1) “extraordinary

and compelling reasons” warrant a reduction, (2) the applicable § 3553(a) factors do not

counsel against a reduction, and (3) a reduction would be “consistent with applicable

policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A);

see Pawlowski, 967 F.3d at 329 & n.6. We see no reason to disturb the District Court’s

conclusion that a balancing of the applicable § 3553(a) factors warranted denying

Glenn’s motion for compassionate release.

       Glenn engaged in fraudulent conduct for decades and committed the underlying

offense while on supervised release from a prior fraud conviction. (ECF 339, at 15-16.)

Thus, “[g]iven the nature and circumstances of the underlying offenses,” the District

Court concluded that “there is no assurance that he would abstain from criminal activity

if he were released.” (Id. at 16.) In addition, the District Court reasonably considered

that Glenn had served less than one-half of his 168-month sentence and that the

magnitude of his crimes (defrauding mortgage companies of more than $1 million)

warranted the sentence he received. See Pawlowski, 967 F.3d at 331 (indicating that the

time remaining on the prisoner’s sentence is a relevant consideration in determining

whether the § 3553(a) factors support a grant of compassionate release). Moreover, the

District Court properly rejected Glenn’s contention that his incarceration is not necessary

to protect the public, noting, in part, his extensive fraud history. (ECF 339, at 16.)

Finally, the District Court cited the sentencing court’s decision to impose an upward

                                              3
variance based on “very minimal faith that [Glenn] won’t commit crimes in the future.”

(Id. at 17.) In light of these considerations, we conclude that the District Court did not

commit “a clear error of judgment” in denying Glenn’s compassionate release motions.

See Pawlowski, 967 F.3d at 330.

         Based on the foregoing, we agree with the Government that the appeal presents no

substantial question. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6. Accordingly, we grant

the Government’s motion and will summarily affirm the District Court’s judgment. 1




1
    The Government’s request to be relieved of its obligation to file a brief is granted.
                                                4